     Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 1 of 14



                   IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

THE STATE OF MISSISSIPPI EX REL.          )
JIM HOOD, ATTORNEY GENERAL                )
FOR THE STATE OF MISSISSIPPI,             )
                                          )
Plaintiff-Counterclaim Defendant,         )
                                          )
v.                                        ) No. 3:08-CV-780-CWR-LRA
                                          )
ENTERGY MISSISSIPPI, INC., ENTERGY        )
CORPORATION, ENTERGY SERVICES,            )
INC., AND ENTERGY POWER, INC.,            )
                                          )
Defendants-Counterclaim Plaintiffs.       )

                 DEFENDANTS’ MEMORANDUM OF LAW IN
     SUPPORT OF THE COURT’S FEDERAL SUBJECT MATTER JURISDICTION
     Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 2 of 14



        Defendants respectfully submit this memorandum in response to the Court’s question

“whether or not [the Court has] subject matter jurisdiction” to hear this case. Apr. 2, 2019 p.m.

Tr. 91:1-2. For the reasons that follow, the answer to the Court’s question is yes, the Court does

have subject matter jurisdiction as a matter of law. That result also comports with the equities,

because remanding to state court at this stage would only serve as a lengthy and costly detour in

this already long-running case. In state court, Defendants would renew their arguments that the

case either must or should proceed in a federal (FERC) tribunal, or alternatively a state (MPSC)

tribunal, that has expertise in the areas of interstate energy sales, multi-state tariffs, and utility rate-

making. It is more efficient for this Court now to direct the case to one of those expert tribunals,

and accordingly Defendants explain herein four avenues available to this Court to do so.

                                     PROCEDURAL HISTORY

        On December 2, 2008, Plaintiff filed this case in Mississippi state court. Doc. 1-3. On

December 29, 2008, Defendants timely removed this case to this Court under 28 U.S.C. § 1441.

Doc. 1. Defendants relied on two bases: (1) diversity jurisdiction under the Class Action Fairness

Act (“CAFA”), and (2) federal question jurisdiction under 28 U.S.C. § 1331. Id. at 4-15. Plaintiff

moved to remand to state court. Doc. 9. Judge Wingate denied remand, relying on CAFA.

Doc. 37 at 31.

        In January 2014, Plaintiff filed a re-urged motion for remand, in light of Mississippi v. AU

Optronics Corp., 571 U.S. 161 (2014), which undermined the CAFA basis. Doc. 60. Judge

Wingate again denied remand, reasoning in a 13-page order that this Court has federal question

jurisdiction even absent jurisdiction under CAFA. Doc. 68 (Ex. A). Judge Wingate relied on the

“arising under” doctrine of Grable & Sons Metal Prods. v. Darue Eng’g & Mfg., 545 U.S. 308

(2005), which recognizes federal question jurisdiction where a district court must consider a
     Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 3 of 14



substantial issue of federal law in order to adjudicate plaintiffs’ non-federal claims. Doc. 68 at 8-

12. As Judge Wingate reasoned, Plaintiff’s claims here require an analysis of the Entergy System

Agreement (“ESA”), a tariff that was approved by FERC and thus had the force of federal law. Id.

at 11-13. Judge Wingate certified his order for interlocutory appeal, Doc. 73, but the Fifth Circuit

denied permission to appeal, Doc. 75.

                                            ARGUMENT

I.      THIS COURT HAS FEDERAL QUESTION JURISDICTION

        In his second order denying remand (Doc. 68), Judge Wingate correctly addressed the very

question Your Honor has now posed to the parties: whether the Court has federal subject matter

jurisdiction here even though AU Optronics overturned the CAFA basis in a case like this one.

Judge Wingate found that, even absent CAFA jurisdiction, the Court has federal question

jurisdiction under 28 U.S.C. § 1331—which provides that the federal district courts “shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States”—under the Supreme Court’s reasoning in Grable. Doc. 68 at 8-13. Grable held that a

federal court may exercise “arising under” jurisdiction, even if the plaintiff does not affirmatively

invoke federal law, where the plaintiff’s state-law claim necessarily implicates a disputed and

substantial issue of federal law. 545 U.S. at 312-14. Grable’s holding rested on “the commonsense

notion that a federal court ought to be able to hear claims recognized under state law that

nonetheless turn on substantial questions of federal law, and thus justify resort to the experience,

solicitude, and hope of uniformity that a federal forum offers on federal issues.” Id. at 312.

        Judge Wingate correctly applied Grable here. As Judge Wingate noted, under Grable, a

state-law cause of action may arise under federal law when a plaintiff’s right to relief necessarily

depends on resolution of a substantial question of federal law. Doc. 68 at 9. The substantial

federal-law question here, Judge Wingate reasoned, is the interpretation of a FERC-approved tariff,

                                                    2
     Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 4 of 14



namely, the ESA. Judge Wingate quoted from a key provision of the ESA at issue in this dispute,

Section 4.02, which authorizes EMI to purchase energy from third-party suppliers “for its own

account.” Id. at 11. Judge Wingate recognized that Section 4.02 was part and parcel of Plaintiff’s

own theory expressed in its own complaint:

       Specifically, Mississippi accuses EMI … of failing to “make a purchase of
       electricity from a non-affiliate for its … ‘own account.’ Entergy Agreement,
       Sec. 4.02. Despite this ability to do so, EMI deliberately decided not to pursue less
       expensive non-affiliate supplies of electricity and, instead, merely accepted
       transfers … of the expensive ESX [Entergy Pool] electricity.”

Id. at 11 (quoting Pl.’s Compl. (Doc. 1-3) ¶ 38); see also Doc. 135 (Pl.’s Am. Compl.) ¶ 38 (same).

Judge Wingate then correctly concluded:

       Mississippi’s challenge, then, requires an analysis of the Entergy Agreement. The
       Entergy Agreement is a FERC tariff, which applies with the force of federal law.
       In essence, Mississippi is suing EMI for its failure to vindicate its federal power to
       initiate the process of buying energy from a third-party supplier. Mississippi’s
       cause of action, therefore, derives from federal law; this court simply cannot
       adjudicate Mississippi’s claim without determining the precise nature of the
       discretion vested in EMI by federal law. Whether EMI had the discretion to
       purchase energy from third-party suppliers—and failed to do so—within the
       meaning of the federal tariff is an essential element of Mississippi’s claim.

Id. at 11-12 (emphases added; internal citation omitted).

       Judge Wingate also properly applied the Grable factor asking whether adjudicating the

claim in a federal forum would “disturb[ ] any congressionally approved balance” of federal and

state power. 545 U.S. at 314. As Judge Wingate noted, the ESA “is a federal tariff impacting

Texas, Arkansas, Louisiana, and Mississippi” and thus implicates an important “national interest”

in the availability of a federal forum “to clarify the meaning of the laws promulgated by a federal

administrative agency.” Doc. 68 at 12 (citing Grable, 545 U.S. at 315).

       Judge Wingate cited additional cases beyond Grable in support of his decision that a state-

law claim that necessarily involves interpretation of a federal tariff “arises under” federal law.

Doc. 68 at 12 (citing, e.g., Prairie Horizon Agri-Energy, LLC v. Tallgrass Interstate Gas
                                                 3
     Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 5 of 14



Transmission, LLC, 2014 WL 7384767, at *2 (D. Kan. Dec. 29, 2014) (denying motion to remand

because “a claim that involves the validity, construction, or effect of a filed FERC tariff invokes

federal subject matter jurisdiction”); In re W. States Wholesale Natural Gas Antitrust Litig., 346

F. Supp. 2d 1123, 1140 (D. Nev. 2004) (denying motion to remand because “federal courts have

exclusive jurisdiction under the [Federal Power Act] regarding conduct in violation of ISO

tariffs”)).

        The federal district court in Jenkins v. Entergy Corp., No. G-03-746 (S.D. Tex. Jan. 29,

2004) (Kent, J.) (Ex. B), addressed the same issue—Is there federal question jurisdiction over

state-law claims based on the theory that an Entergy Operating Company and/or the Entergy

System should have made additional purchases from IPPs and relied less on its/their own

generating units?—and came out the other way from Judge Wingate. This Court should follow

Judge Wingate’s analysis because it is the more sound application of Grable; Judge Kent’s

decision pre-dates Grable, and in any event is cursory and erroneous.

        Judge Kent held that a federal issue did not form an “essential element” of the plaintiffs’

claims in that dispute, relying on the three-part test outlined in Howery v. Allstate Ins. Co., 243

F.3d 912, 917 (5th Cir. 2001) (whether “(1) a federal right is an essential element of the state claim,

(2) interpretation of the federal right is necessary to resolve the case, and (3) the question of federal

law is substantial”). Ex. B at 3-5. In doing so, Judge Kent concluded that none of the alleged state

common law or statutory causes of action “require[d] the violation of a federal tariff.” Id. at 5.

        This Court should not follow Judge Kent’s approach. First, Judge Kent’s decision (and

the Howery test on which it relies) pre-dates the Supreme Court’s controlling decisions in Grable

and Gunn v. Minton, 568 U.S. 251 (2013). Those decisions require only that the federal issue be




                                                   4
     Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 6 of 14



“necessarily raised” and “substantial,” e.g., Gunn, 568 U.S. at 258 (citing Grable, 545 U.S. at 313-

14), not an “essential element” of the plaintiff’s claim, Howery, 243 F.3d at 917 (emphasis added).

       Second, and in any event, the federal issue was essential to the plaintiffs’ state-law claims

in Jenkins, just as they are essential to Plaintiff’s claims here. Judge Kent acknowledged that

plaintiffs could “spend days during [d]efendants’ case and [p]laintiffs’ rebuttal examining and

analyzing the [ESA],” but concluded that such consideration would be only in furtherance of

defendants’ affirmative defenses, and not as part of an “essential element” of plaintiffs’ claims.

Ex. B at 5. That prediction was incorrect. In fact, as the opinion issued by the Texas Court of

Appeals in Jenkins following remand shows, that court ultimately was forced to grapple with

substantive issues involving the ESA as part of the state-law claims plaintiffs asserted, and not

merely as part of defendants’ affirmative defenses.

       Specifically, in evaluating “the precise duty [that] Jenkins claims was violated—the duty

to acquire energy at the least cost,” the Texas Court of Appeals relied on no fewer than nine

provisions of the very same ESA that is at issue here. Entergy Corp. v. Jenkins, 469 S.W.3d 330,

341 (Tex. App.—Houston [1st Dist.] 2015, pet. denied). The court noted that defendants’ duty “is

expressly set out in ESA Schedule MSS-3 section 30.02,” and quoted the relevant section. Id. The

court likewise relied on and/or quoted passages from ESA sections 4.02, 4.03, 4.08, 6.01, 6.02,

30.08, 30.09, and 30.10 in analyzing the contours of plaintiffs’ state-law claims—not defendants’

affirmative defenses—to conclude that plaintiffs’ claims fell within the auspices of FERC’s

jurisdiction. Id. at 341-42. Again, as in this case, the claims in Jenkins required first analyzing

actions of an Entergy Operating Company or the Entergy System under the ESA, a FERC-

approved tariff with the force of federal law. As the Texas appellate court stated:

       Although Jenkins does not allege breach of the FERC-approved ESA as a cause of
       action, he challenges Entergy’s purchasing decisions—whether to use allegedly

                                                 5
      Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 7 of 14



       available third-party electricity or system-generated electricity—which Entergy
       undertook pursuant to the ESA. Determining whether Entergy permissibly
       exercised its discretion in making its purchasing decisions thus necessarily requires
       consideration of the ESA, a FERC-approved tariff.

Id. at 343 (emphases added).

       Accordingly, Judge Kent erred in concluding that the ESA did not comprise an “essential

element” of Jenkins’ claims, and any argument that the ESA fails to comprise an “essential element”

of Plaintiff’s claims here is equally misplaced. This Court should instead find guidance in Judge

Wingate’s order, which properly applied Grable to conclude that Plaintiff’s claims implicate a

“substantial question of federal law” and therefore should not be remanded to state court.

II.    THIS COURT SHOULD DISMISS THE CASE BECAUSE IT IS PREEMPTED BY
       FEDERAL LAW

       If Your Honor is inclined to reconsider Judge Wingate’s decision (Doc. 68) on subject

matter jurisdiction, Your Honor should also reconsider Judge Wingate’s decision (Doc. 86) on

federal preemption. As discussed in Defendants’ pretrial memorandum (Doc. 359 at 4-10) and

Defendants’ Proposed Findings of Fact and Conclusions of Law (“FFCL”) ¶¶ 130-49, the filed-

rate doctrine prohibits states from second-guessing, in any forum other than FERC, a utility

system’s discretion where a FERC-approved tariff like the ESA dictates “how and by whom”

decisions should be made. Entergy La., Inc. v. La. Pub. Serv. Comm’n, 539 U.S. 39, 47-50

(2003). And the so-called Pike County exception to the filed-rate doctrine, on which Judge

Wingate relied, does not apply in the context of a multi-state, multi-utility system like the Entergy

System. See, e.g., Appalachian Power Co. v. Pub. Serv. Comm’n of W. Va., 812 F.2d 898, 904

(4th Cir. 1987); AEP Gen. Co., 36 F.E.R.C. P61,226, 61,550 (1986).

       Notably, the Texas Court of Appeals’ decision in Jenkins—which Judge Wingate did not

address in Doc. 86—addressed the identical theory presented in this case and held that the theory



                                                 6
       Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 8 of 14



(and the state-law claims based on that theory) are within FERC’s exclusive jurisdiction. See

supra, at 6 (quoting Jenkins, 469 S.W.3d at 342-43).1

III.    THIS COURT SHOULD DEFER TO FERC UNDER THE DOCTRINE OF
        PRIMARY JURISDICTION

        Even if this Court does not find that Plaintiff’s claims are preempted by federal law, this

Court should defer to FERC under the doctrine of primary jurisdiction “for an initial decision on

questions of fact or law within the peculiar competence of the agency.” Occidental Chem. Corp.

v. La. Pub. Serv. Comm’n, 810 F.3d 299, 309 (5th Cir. 2016).

        Deferring to FERC under the doctrine of primary jurisdiction is warranted here because

FERC has substantial expertise regarding interstate energy sales and the ESA, and FERC oversight

of the ESA promotes fair treatment and uniformity in resolving challenges with multi-state impacts,

as compared to having a Mississippi state court or this Court adjudicate the claims, with the

possibility of its decision conflicting with the decisions of other states’ courts or agencies.

        If this Court were to rely on this doctrine, this Court would stay rather than dismiss the

instant case, pending FERC’s determination. See, e.g., Wagner & Brown v. ANR Pipeline Co.,

837 F.2d 199, 206 (5th Cir. 1988) (“To ensure that Wagner & Brown’s rights will not be

unreasonably delayed or lost, we direct that the district court modify its judgment by vacating its

order of dismissal and substituting an order staying proceedings before it for a period of 180 days

to afford FERC an opportunity to rule on ANR’s complaint.”).




1
    Tellingly, aside from Jenkins (which the Texas appellate court held was within FERC’s
exclusive jurisdiction), every one of Dr. DeRamus’s proceedings concerning Entergy, since 2004,
was before a regulatory agency, not a court. April 2, 2019 a.m. Tr. 52:5-9.

                                                  7
      Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 9 of 14



IV.    THE COURT SHOULD DISMISS OR STAY THE CASE IN ORDER TO DEFER
       TO MPSC JURISDICTION UNDER MISSISSIPPI STATE LAW

       Even if the Court does not find the case preempted by federal law or subject to a primary

jurisdiction referral to FERC, the Court should dismiss or stay this case in deference to the MPSC’s

jurisdiction under Mississippi state law. See Doc. 359 at 10-15; FFCL ¶¶ 150-167.

       Plaintiff, rather than inquiring of the MPSC concerning its availability for a conference

with the Court and parties on these issues,2 made an unsolicited attempt to reargue whether the

case is preempted by Mississippi state law (and hence within the MPSC’s jurisdiction). Apr. 2,

2019 p.m. Tr. 73:1-83:22. Plaintiff’s new arguments are unpersuasive.

       First, Plaintiff incorrectly asserted that this Court’s recent order (Doc. 366) rejected

Defendants’ MPSC jurisdiction argument. This Court did not resolve the argument, and instead

described it as one that would require the Court to make an “Erie gues[s],” id. at 1, which this

Court was reluctant to make before trial, id. at 2.

       Second, Plaintiff continues to ignore Defendants’ argument that, even under pre-SB 2295

law, Plaintiff’s lawsuit is within the MPSC’s exclusive jurisdiction. See FFCL ¶¶ 151-56.

       Third, Plaintiff has no response to the principle that, regardless of any retroactivity

determination, “post-event legislation” may be considered “to clarify the pre-enactment content of

the law.” Estate of Stamper v. Edwards, 607 So. 2d 1141, 1149 (Miss. 1992). Stamper held that

the new statute was not retroactive: “Francis and Marcus Williams … argue the rule took effect

from enactment and applies in all trials thereafter, without regard to whether the operative events


2
   Speaking to a reporter, MPSC Chairman Brandon Presley stated that the MPSC would address
this matter “immediately” if asked to do so. See Jeff Amy, Judge could hand $2B power rate fight
to utility regulator, https://apnews.com/ecd59c60ebd045829e80cb193e723d65 (Apr. 3, 2019)
(“‘If that’s sent back to the commission, I would ask us immediately to go into special session for
the full commission to hear it or to appoint a hearing officer,’ Public Service Commission
Chairman Brandon Presley, a Democrat representing the state’s northern district, said Tuesday.”).

                                                  8
     Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 10 of 14



subject to litigation arose before enactment. If we were concerned with a mere rule of evidence,

Francis and Marcus would be correct, but the statute is more than that.” Id. at 1148-49 (internal

citation omitted). But the Mississippi Supreme Court nonetheless went on to hold that the new

rule could be considered “to clarify the pre-enactment content of the law.” Id. at 1149. So, here,

even if The Door Shop, Inc. v. Alcorn Cty. Elec. Power Ass’n, 261 So.3d 1099, 1102 n.3 (Miss.

2018), held—rather than merely suggested in dicta—that SB 2295 “does not operate retroactively,”

that would not preclude operation of the Stamper principle that new legislation, even if not

retroactive, may be used as an interpretive tool to construe pre-enactment law.3

         Third, Plaintiff unpersuasively parses new § 77-1-43 to raise supposedly intractable

problems were this Court to stay the instant case for a limited of period time while the MPSC

passes upon whether Plaintiff should be allowed to continue to pursue the case. The simple answer

is that, if this Court uses SB 2295 merely to inform interpretation of the content of pre-enactment

law, the technical requirements of new § 77-1-43 (such as that the Attorney General’s suit be

instituted “in the name of the commission”) would not strictly apply.4 Instead, this Court would

use new § 77-1-43’s approach of MPSC-as-gatekeeper to interpret old § 77-1-43 as placing the

MPSC in a gatekeeper role before the Attorney General can pursue the action described in old

§ 77-1-43—“an action for violation of the law, or for the violation of any lawful rule, regulation,

or order of the commission … in any court of competent jurisdiction”—which has none of the

technical requirements that Plaintiff suggested are problematic in new § 77-1-43.




3
   SB 2295 explicitly states that its purpose is, inter alia, to “TO AMEND REENACTED
SECTION 77-1-43, MISSISSIPPI CODE OF 1972, TO CLARIFY THE METHOD OF
ENFORCEMENT OF CERTAIN LAWS, RULES, REGULATIONS, ORDERS, DECISIONS
AND DETERMINATIONS OF THE COMMISSION.” Doc. 262-4 at 1 (emphasis added).
4
    Even if this requirement did apply, it could easily be handled by the State amending its complaint.

                                                   9
     Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 11 of 14



        Finally, even if it were necessary to decide whether SB 2295 (and new § 77-1-43)

retroactively applies to this case, the holdings of the Mississippi Supreme Court take precedence

over the dicta in Door Shop. See Centennial Ins. Co. v. Ryder Truck Rental, Inc., 149 F.3d 378,

382, 385 (5th Cir. 1998). Those holdings are that, “[wh]en the Legislature chooses to amend or

modify any law related to a pending action, this Court applies the Legislature’s most recent

pronouncement.” Miss. Dep’t of Corr. v. Roderick & Solange MacArthur Justice Ctr., 220 So.3d

929, 933 (Miss. 2017) (“MDOC”); see also, e.g., USPCI of Miss., Inc. v. Mississippi, 688 So.2d

783, 787 (Miss. 1997). This case was indisputably pending on July 1, 2018, when SB 2295 became

effective. Just as in MDOC a new exemption under the Public Records Act applied to a pending

lawsuit concerning a request for information, so too here SB 2295 (and new § 77-1-43) apply to

this case that was pending when SB 2295 was enacted.

V.      THE COURT SHOULD ALTERNATIVELY SEND THE CASE TO THE MPSC
        UNDER THE STATE DOCTRINE OF PRIMARY JURISDICTION

        Even if the case is not within the exclusive jurisdiction of the MPSC, this Court still has

discretion to stay the case and refer part or all of it to the MPSC under the state doctrine of primary

jurisdiction so as to allow the MPSC to address, in the first instance, the complex ratemaking issues

presented. See Ill. Cent. R.R. Co. v. M. T. Reed Constr. Co., 51 So. 2d 573, 575 (Miss. 1951) (per

curiam); Doc. 263 at 20 n.22; cf. Singing River Mall Co. v. Mark Fields, Inc., 599 So. 2d 938, 942

(Miss. 1992) (“[O]nly the Mississippi Public Service Commission may initially decide a matter

relating to the regulation of intrastate public utility activity.”).

                                            CONCLUSION

        The Court should hold that federal question jurisdiction exists over this action, and then

should dismiss or stay the case on the grounds set forth in Points II-V, supra.




                                                    10
   Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 12 of 14



RESPECTFULLY SUBMITTED, this 3rd day of April, 2019.

                                            ENTERGY MISSISSIPPI, INC.,
                                            ENTERGY CORPORATION, ENTERGY
                                            SERVICES, INC. AND ENTERGY
                                            POWER, INC., Defendants


                                            By /s/ Roy D. Campbell, III
                                               Roy D. Campbell, III (MSB 5562)
                                               J. William Manuel (MSB 9891)
                                               Alicia N. Netterville (MSB 105055)

                                               BRADLEY ARANT BOULT
                                               CUMMINGS LLP
                                               One Jackson Place
                                               188 East Capitol Street, Suite 400
                                               P.O. Box 1789
                                               Jackson, MS 39215-1789
                                               Telephone: (601) 948-8000
                                               Facsimile: (601) 948-3000
                                               rcampbell@bradley.com
                                               wmanuel@bradley.com
                                               anetterville@bradley.com

                                               Charles E. Ross (MSB 5683)
                                               James L. Robertson (MSB 5612)
                                               Rebecca Hawkins (MSB 8786)
                                               WISE CARTER CHILD & CARAWAY, P.A.
                                               Post Office Box 651
                                               Jackson, MS 39205-0651
                                               Telephone: (601) 968-5534
                                               Facsimile: (601) 944-7738
                                               jlr@wisecarter.com
                                               cer@wisecarter.com
                                               rwh@wisecarter.com




                                       11
    Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 13 of 14



OF COUNSEL:

Kathleen M. Sullivan, Pro Hac Vice
Sanford I. Weisburst, Pro Hac Vice
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
Telephone: (212) 849-7000
Facsimile: (212) 849-7100
sandyweisburst@quinnemanuel.com

Mark Strain, Pro Hac Vice
Jay Breedveld, Pro Hac Vice
Duggins Wren Mann & Romero
600 Congress Avenue, Suite 1900
Austin, TX 78702
Telephone: (512) 744-9300
Facsimile: (512) 744-9399
jbreedveld@dwmrlaw.com
mstrain@dwmrlaw.com

Tianna H. Raby (MSB 100256)
Christopher R. Shaw (MSB 100393)
Entergy Mississippi, Inc.
308 E. Pearl Street, Suite 700 (39201)
Mail Unit M-ELEC-4A
P.O. Box 1640
Jackson, MS 39215-1640
Telephone: (601) 969-2656
Facsimile: (601) 969-2696
traby@entergy.com
cshaw4@entergy.com

John A. Braymer, Pro Hac Vice
Associate General Counsel
Entergy Services, Inc.
639 Loyola Avenue, Suite 2600
New Orleans, LA 70133
jbrayme@entergy.com




                                         12
    Case 3:08-cv-00780-CWR-LRA Document 375 Filed 04/03/19 Page 14 of 14



                                CERTIFICATE OF SERVICE

       I do hereby certify that I have this day electronically filed Defendants’ Memorandum of
Law in Support of the Court’s Federal Subject Matter Jurisdiction with the Clerk of the Court using
the ECF system which will send notification of such filing to all counsel of record.


       This 3rd day of April, 2019.


                                                     /s/ Roy D. Campbell, III
                                                     Roy D. Campbell, III




                                                13
